ON MOTION ROE EEHEABING.
By a motion for rehearing it is insisted by counsel for the plaintiff that the contract sued on by the defendant in its counterclaim amounted merely to an unaccepted offer to buy, and was, therefore, lacking in mutuality; that in considering cases of this kind the distinction between mutuality of ássent and mutuality of obligation must be kept clearly in mind; and that our courts are committed to the proposition' that á bilateral contract must contain mutuality of *620obligation, and if one party is bound and the other is not, though both assent, there is no contract.
Our courts are also committed to the doctrine, as set forth in the original decision in this case, that “whole or partial performance of a contract will satisfy the requisites both of mutuality and of the statute of frauds.” See the three cases cited supra. The case of Chickamauga Mfg. Co. v. Augusta, Grocery Co., 23 Ga,. App. 163 (98 S. E. 114), is not in conflict with the rulings made in the cases just cited. In that case the defendant had forwarded to the plaintiff an order for 250 gross of a described commodity, “to be used'as ordered within 12 mos. from date.” The plaintiff did not accept the order, either orally or in writing, and it was not alleged that the goods were ever manufactured in accordance with the terms of the order, or ever tendered or delivered by the plaintiff. After the order was entered the defendant ordered out 45 gross of the commodity, but without specifying that it was under the previous unaccepted order. It later notified the plaintiff that it would not accept the remaining 205 gross. There was no averment in the petition that the shipment was made under the terms of the order as given, and the court held that there had been no acceptance of the defendant’s offer to buy, made prior to its revocation, such as would bind the plaintiff, and there was, therefore, no binding contract between the parties.
In the instant case, according to the evidence, there had been a parol contract between the parties for the sale of six to eight thous- and cross-ties at specified prices. Thereafter the plaintiff sent to the defendant an order for twenty to twenty-five thousand cross-ties, the same being plaintiff’s order No. 108. Upon receipt of this order the defendant, by letter, called the plaintiff’s attention to the fact that the previous, oral agreement covered only six to eight thousand cross-ties, instead of twenty to twenty-five thousand. Subsequently the plaintiff told the defendant to “go ahead and keep” the order No. 108, and thereafter gave written instructions for the shipment of ties, specifically referring therein to the written order No. 108. There was no evidence that in any of the conversations between the parties, or in the exchange of letters, the defendant advised the plaintiff of any unwillingness to sell twenty to twenty-five thousand ties as ordered, and the testimony shows without dispute that more than the original maximum of eight *621thousand tics, to wit, more than ten thousand ties, were delivered, accepted and paid for, partly at least, in compliance with the written shipping instructions referring to “order No. 108,” and, according to the evidence for the defendant, additional ties up to the minimum number specified in the order No. 108, and of the character and grade prescribed therein, were tendered to the plaintiff. The president of the plaintiff company himself testified that after the forwarding of order No. 108 and the receipt of the defendant’s letter calling attention to the fact that the previous oral understanding covered only six to eight thousand ties, he “let it [the letter] stand as written;” that “we accepted shipments on that order 108 after that. That was the only order that he had, but he accepted only 6,000 to 8,000, according to his letter. We were buying under order 108. All the shipments that we took from him from December 10, 1929, up until May, 1930, were under that order, because he only liad the one. We accepted shipments from him with invoice referring to order 108. After that letter and telephone conversation between us I accepted ties as long as he furnished them, as long as he had any to come up to specification until the order was filled.” In these respects this case differs materially from the Chicho mauga Mfg. Co. case, supra, and the other eases cited in the motion for rehearing. We think the evidence was sufficient to authorize a finding that the plaintiff’s written offer to buy had been accepted on the part of the defendant by part performance under the terms of the written offer, by the delivery of at least two thousand ties, made expressly under the new agreement, — more than the maximum number specified in the previous oral understanding, and that there had been a tender of full performance in accordance with the terms of the new contract. For these reasons we think the court below erred in directing a verdict as against the counterclaim.
It is further contended by the motion for rehearing that the court properly directed a verdict as against the counterclaim because there was no evidence to indicate that the defendant seller of the cross-ties had complied with the provisions of the Civil Code (1910), § 4131 (2), relative to giving to the plaintiff buyer notice that the cross-ties contracted for, and which had been rejected, would be sold at the plaintiff’s risk. The decisions of the courts of this State are uniform to the effect that the notice required to be given under the code section cited, where the seller of goods which *622the buyer refuses to accept and pay for elects to sell them, acting for this purpose as the agent of the buyer, must inform the buyer that the resale is to be made at the risk of the buyer. This is so because the seller, by complying with the provisions of the code, may conclude the buyer as to the amount of his damages, since if he does comply and the resale is had in strict conformity with section 4131, the buyer is bound by the amount realized on resale. But in the instant case the testimony of the defendant seller was to the effect that upon the rejection of the cross-ties, and after negotiations between the parties had failed to result in an adjustment of their contentions as to the grades of the ties, the seller informed the- buyer that the bank, which apparently had advanced to the seller money to purchase the ties, was calling for its money, and that the seller would have to sell the ties; whereupon the president of the plaintiff company, the buyer, told the defendant seller to “go ahead and sell them.” This, it would seem, would amount to a waiver of the strict notice that the resale would be conducted at the risk of the buyer. Moreover, the remedies provided by the Civil Code (1910), § 4131, are not all inclusive, but cumulative. Carolina Portland Cement Co. v. Columbia Improvement Co., 3 Ga. App. 483 (60 S. E. 279); United Roofing & Mfg. Co. v. Albany Mill Supply Co., 18 Ga. App. 184 (89 S. E. 177). It appears that the defendant’s counterclaim was not specifically for the difference between the contract price of the ties and the amount realized on the resale, but for. the amount alleged to have been “lost” by reason of the failure of the plaintiff buyer to accept and pay for the ties, setting forth as elements of such damage, among other things, the difference between the contract price of - the ties and the price realized on resale. Accordingly, in view of the testimony for the defendant as to the ties having been offered to various dealers in the commodity before they were finally resold, the jury would have been authorized to infer that the contract price, when offset by the price realized on the resale, represented the damage to the defendant by reason of the plaintiff’s breach of the contract, the measure of the damage in such a case being the difference between the contract price and the market price, if the seller had not resorted to the remedy afforded by subsection 2 of section 4131 of the Civil Code (1910), relative to a resale at the risk of the purchaser. Rape v. Rape, 28 Ga. App. 273 (110 S. E. 754). Rehearing denied.